Citation Nr: 0833034	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.  His death occurred on June [redacted], 2003, at the 
age of 86 years.  The appellant in this matter is the 
veteran's surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2007, at which time the Board found 
that the appellant was not entitled to accrued benefits.  In 
addition, the issues of her entitlement to service connection 
for the cause of the veteran's death, entitlement to death 
pension benefits, and eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
United States Code, were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
through the VA's Appeals Management Center in Washington, DC.  
By such remand, the Board sought to obtain updated income 
information from the appellant and clarification from an 
attending physician of the veteran with respect to his 
November 2003 opinion linking the veteran's service-connected 
myositis to his death.  

On remand, attempts were made to contact the appellant at her 
address of record and at one or more other addresses obtained 
through a search, but she failed to respond.  In addition, 
attempts to contact the veteran's treating physician were 
unsuccessful, as correspondence sent to him by RO personnel 
was returned by 



postal authorities as undeliverable.  The record also 
indicates that this physician could not be contacted at the 
telephone number previously furnished in connection with his 
earlier report or following a search for a more up-to-date 
telephone number.  The issues remaining on appeal were then 
readjudicated in a supplemental statement of the case in May 
2008.  In July 2008, the appellant was furnished notice of 
the holding in the case of Hupp v. Nicholson, 21 Vet. App. 
342 (2007), which set forth the specific notice requirements 
governing claims for dependency and indemnity compensation.  
Following these actions, the case has been returned to the 
Board for final review.  

This appeal was previously advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c), and following its return 
from remand, its expedited consideration has continued.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence shows that the immediate cause of 
the veteran's death was arteriosclerotic cardiovascular 
disease and/or a brain tumor; also present at the time of 
death was Parkinson's disease, although such disorder was 
found by the medical examiner to be unrelated to the primary 
cause(s) of death.   

2.  During the veteran's lifetime, service connection was 
established for a single disability, myositis of the lumbar 
muscles, for which a 20 percent rating was in effect at the 
time of death; there is no showing that there was in effect 
at the time of the veteran's death a total disability, 
permanent in nature, resulting from a service-connected 
disability.

3.  There is no medical evidence of arteriosclerotic 
cardiovascular disease, a brain tumor, or Parkinson's disease 
during service or for decades thereafter.  

4.  Evidence linking any primary or contributory cause of the 
veteran's death to service or service-connected disability is 
outweighed by evidence to the contrary.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The appellant's income is excessive for purposes of her 
entitlement to VA nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2007).

2.  The criteria for entitlement to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-
3.277 (2007).

3.  The appellant lacks basic eligibility for DEA under 
Chapter 35, United States Code.  38 U.S.C.A. § 3501(a) (West 
2002); 38 C.F.R. § 21.3021(a)(2) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As noted above, this matter was previously remanded by the 
Board in April 2007 so that additional development could be 
undertaken.  All of the actions sought by the Board through 
its prior development request appear to have been completed 
to the extent possible, given the appellant's failure to keep 
VA apprised of her whereabouts and the inability of the RO to 
contact the veteran's treating physician for clarification of 
his November 2003 opinion, and it is of note that neither the 
appellant, nor her representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. §  3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete her 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the VCAA letter of August 2003, the RO's letter of 
September 2003 regarding death pension entitlement, the 
statement of the case of April 2004, and the RO's August 2006 
letter as to the notice required by Dingess-Hartman.  While 
no longer required, the appellant was also notified that she 
should submit all pertinent evidence in her possession.  

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which 
a veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Notice as to 
Hupp was provided to the appellant by the RO by means of its 
July 2008 correspondence to her.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in September 
2003, but notice as to the appellant's death pension 
entitlement and DEA eligibility followed, as did notice 
regarding Dingess-Hartman and Hupp, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that nearly full VCAA notice was 
effectuated prior to the issuance of the final supplemental 
statement of the case by the RO in May 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  The only notice which followed was 
that regarding Hupp, which was provided in July 2008.  There 
is otherwise no showing that more timely VCAA notice would 
have operated to alter the outcome of any of the issues 
herein presented for review.  Evidence indicating that there 
is entitlement to service connection for the cause of the 
veteran's death is outweighed by evidence to the contrary, 
and with respect to the claim for death pension and DEA 
eligibility, the dispositions herein reached are based on the 
law, and not the facts, and, thus, each such claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  On that basis, 
the Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service medical records and various records 
relating to post-service examination and treatment.  The 
record also includes what financial data the appellant has 
provided to VA to date, for purposes of calculating her 
annualized income for death pension entitlement.  

As to the duty to provide a medical opinion, none would be of 
any value in terms of the appellant's claim for death pension 
based on income or her claim for DEA eligibility.  In terms 
of the claim for service connection for the cause of the 
veteran's death, as noted above, there is no medical evidence 
of the veteran's death causing conditions during service or 
for decades thereafter and the only evidence in support of 
the claim is furnished by an opinion from a private treating 
physician that is phrased in such a way as to only raise a 
possibility of entitlement and is unaccompanied by any 
rationale or explanatory findings.  Pursuant to a Board 
remand, the RO attempted to contact the physician to obtain 
more information but the doctor could not be located.  Under 
these circumstances, and given the fact none of the veteran's 
death causing conditions are apparent until well over 40 
years after service, there is no duty to obtain any VA 
medical examination or to solicit a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003)..

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
arteriosclerosis; a cardiovascular-renal disease, including 
hypertension; or paralysis agitans, if manifested to the 
required degree within one year following the veteran's 
separation from active duty; or one that is proximately due 
to or the result of or being aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309, 3.310.

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The record reflects that the veteran died in June 2003, with 
the certificate of death indicating that medical examiner 
determined that the cause of the veteran's death was 
arteriosclerotic cardiovascular disease.  An unknown interval 
between onset of that disorder and death was indicated.  A 
significant condition contributing to death but not resulting 
in the underlying cause was Parkinson's disease.  No autopsy 
was conducted.  During the veteran's lifetime, service 
connection was established for myositis of the lumbar muscles 
from 1946, for which a 20 percent schedular evaluation had 
been assigned from October 2001.  

Evidence of arteriosclerotic cardiovascular disease or 
Parkinson's disease is not shown in service or within the 
one-year period immediately following the veteran's discharge 
from service in October 1945.  

The existence of Parkinson's disease is first noted during 
the veteran's lifetime by a medical professional in June 
2003, when a private attending physician offered a written 
report that the veteran had been under his care since May 
1989 and that he had a brain tumor and Parkinson's disease, 
both terminal in nature, as well as a moderate peptic ulcer.  
The veteran was noted to be paralyzed, with total loss of all 
motor skills.  The same physician provided in a statement, 
dated in November 2003, that the veteran had been treated and 
died of a brain tumor, Parkinson's disease, and myositis.  In 
addition, he furnished an opinion, albeit without any 
rationale, as follows:

More likely than not myositis could have 
contributed to his [the veteran's] death.  

There is no showing in the record of the existence of 
arteriosclerotic cardiovascular disease except through the 
certificate of death, which as noted, was compiled by the 
medical examiner.  To the extent, that the private medical 
evidence raises the possibility that the primary cause of 
death was a brain tumor, the record in its entirety fails to 
show that any brain tumor of the veteran was incurred in or 
aggravated by service, there being no manifestations thereof 
in service medical records or examination and treatment 
records compiled within the one-year after service or for 
years thereafter.  Moreover, no medical professional, 
including the veteran's private treating physician, indicates 
by way of finding or opinion that any brain tumor of the 
veteran had its origins in service or was aggravated by 
service.  

This case essentially thus turns on the question of whether 
the veteran's lone service-connected disability, myositis, 
was a direct or contributory cause of death, and there is not 
a scintilla of evidence indicating that myositis was in any 
way directly responsible for the veteran's demise.  That 
leaves the question of myositis of the lumbar muscles as a 
contributory cause of death and, at best, the veteran's 
private treating physician only raises a possibility that 
myositis contributed to the veteran's death.  Notice is taken 
that the physician in his November 1983 statement determined 
only that it was more likely than not that myositis "could 
have contributed" to the veteran's death, as opposed to an 
opinion that it was in fact a contributory cause.  Simply 
put, the opinion is speculative in nature and therefore is of 
minimal if any probative value.  See e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

Aside from the ambiguous wording as to whether the veteran's 
myositis actually contributed to death, the physician who 
wrote the November 2003 statement did not offer any 
explanation whatsoever as to how or why the myositis of the 
lumbar muscles may have played a contributory role in 
producing death.  The physician noted in his prior report of 
June 1983 that the veteran's brain tumor and Parkinson's 
disease were terminal and that the veteran was paralyzed, so 
what impact the veteran's service-connected myositis of the 
lumbar muscles might have had in aiding or lending assistance 
to the production in death is thereby placed in doubt.  
Moreover, as indicated in the Introduction, efforts to 
contact the veteran's private treating physician for the 
purpose of obtaining the records of medical care compiled 
during the veteran's lifetime and to afford that physician an 
opportunity to provide clarification and a rationale with 
respect to his November 2003 opinion were unsuccessful.  

In all, the opinion offered by the veteran's treating 
physician in November 2003, if competent, merely raises a 
possibility that myositis may have had a role in contributing 
to the veteran's death.  Such opinion is without a rationale 
and it somewhat contradicts an opinion offered by the same 
physician prior to the veteran's death that he was, in 
effect, overwhelmed by a terminal brain tumor and Parkinson's 
disease.  Such opinion is found to be outweighed by the 
negative post-service medical evidence indicating no life-
threatening potential of the veteran's myositis or any 
indication of the existence of the fatal brain tumor, 
Parkinson's disease, or arteriosclerotic cardiovascular 
disease.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  Inasmuch as the appellant has failed 
to meet her evidentiary burden that the evidence be at least 
in equipoise as to the existence of a primary or contributory 
cause of death that is linked to service or service-connected 
disability, her appeal must fail.  

To the extent that the appellant's statements can be 
construed as claiming a primary or contributory cause of 
death began during or as the result of service, it is pointed 
out that the appellant is not shown to be in possession of 
the necessary medical background or training so as to render 
competent her opinion as to any question of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In light of the foregoing, it is concluded that a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Nonservice-connected Death Pension

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 90 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  

In this case, the veteran had the required wartime service, 
having served more than 90 days during World War II.  In 
addition, he was in receipt of VA compensation during his 
lifetime for service-connected disability.  As a result, the 
dispositive question in this matter centers on whether the 
appellant's income is excessive for purposes of qualifying 
for VA death pension benefits.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. 
§§ 3.23, 3.273.  Payments from any kind from any source shall 
be counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

The appellant's income is excessive for purposes of this 
inquiry only if her income exceeds the maximum annual pension 
rate (MAPR) specified in 38 C.F.R. § 3.23.  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  The MAPR is revised every 
December 1st and is applicable for the subsequent 12-month 
period.  

In connection with the appellant's July 2003 application for 
VA death pension, the RO advised her by its September 2003 
correspondence of its denial of her entitlement to 
nonservice-connected death pension benefits as her income 
exceeded the MAPR then in effect of $6,497.00, for a 
surviving spouse with no dependents.  See 38 C.F.R. 
§ 3.23(a)(5).  Such denial was based on the RO's calculation 
of annual countable income consisting of benefits from the 
Social Security Administration (SSA) totaling $13,108, which 
was reduced by $875 in last expenses of the veteran.  

Notice is taken that the appellant reported in her July 2003 
application that her SSA benefits totaled $429.74 monthly 
($5,156.88 yearly), although data supplied directly to the RO 
by the SSA indicated that monthly payments of $1092.40 
(13108.80) had been made, effective from June 2003.  In 
September 2005, the appellant reported that her monthly SSA 
benefits totaled $1050 ($12,600), albeit without specifying 
the amount of the Medicare deduction.  And, despite multiple 
attempts of the RO to obtain further income data from the 
appellant, she has failed to keep VA apprised of her 
whereabouts and has not responded to any of the RO's recent 
inquiries.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid, but in this instance, there is no 
indication that any deduction from income other than for the 
veteran's last expenses is warranted.  38 C.F.R. § 3.272.  On 
that basis, the appellant's income as of the date of her 
application exceeded the applicable MAPR, and she thus is 
ineligible for VA death pension benefits.  

The Board is sympathetic to the appellant's loss, and 
recognizes the veteran's service to his country.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court held that, when 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law.  
Because Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, and 
the appellant's income exceeds those limits, she is not 
legally entitled to VA death pension.  Her claim must 
therefore fail.  

DEA under 38 U.S.C.A. Chapter 35

The record demonstrates that the veteran's death in June 2003 
was not due to a service-connected disability.  Moreover, 
evidence that there was in effect at the time of the 
veteran's death a total disability, permanent in nature, 
resulting from a service-connected disability, is lacking.  
Consequently, it must be concluded that the appellant lacks 
basic eligibility for DEA under Chapter 35, United States 
Code.  38 U.S.C.A. § 3501(a); 38 C.F.R. § 21.3021(a)(2).  
Where, as in this case, the law is dispositive of the claim, 
such claim will be denied due to the absence of legal merit 
or entitlement under the law.  Sabonis, supra.  Basic 
eligibility of the appellant to Chapter 35 benefits must 
therefore be denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to VA nonservice-connected death pension is 
denied.  

Eligibility for DEA under Chapter 35, United States Code, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


